IN THE SUPREME COURT OF THE STATE OF NEVADA


                IN THE MATTER OF DISCIPLINE OF                          No 85326
                MELISSA F. MACK, BAR NO. 8556.
                                                                               FILE
                                                                               NOV 2 2 202
                                                                               ELI   ETH A. B
                                                                         Ct.         SU

                                                                         BY
                                                                                H1EF DEPUTY CLERK


                            ORDER IMPOSING RECIPROCAL DISCIPLINE
                                 AND DISBARRING ATTORNEY
                           This is a petition to reciprocally discipline attorney Melissa F.
                Mack pursuant to SCR 114. Mack has been disbarred from the practice of
                law in California. Mack did not self-report her California discipline as
                required by SCR 114(1), nor did she respond to this petition, SCR 114(3).
                            In representing personal injury clients, Mack willfully (1) failed
                to file and serve documents, appear at case conferences and hearings, and
                negotiate medical liens; (2) misled a superior court judge by making false
                statements about the status of a case, including falsely claiming that the
                defendant had accepted liability and the case had settled; (3) impersonated
                another attorney in emails and letters and misrepresented that the attorney
                was acting as co-counsel on a case; (4) made false statements to the court
                clerk about another attorney handling a case and being unable to appear;
                (5) sent letters and emails purportedly signed by another attorney to an
                insurance company without the other attorney's knowledge and the letters
                and emails contained raisrepresentations about the deadline for serving a
                summons and complaint; (6) failed to maintain client funds in a trust
                account and misappropriated funds owed to her clients and their medical
                providers; and (7) misrepresented to her clients that she had negotiated

SUPREME COURT
      OF
    NEVADA

(0) 1947A   -                                                                 IS • 1 vi         (21.
                       medical liens.    These actions violated (1) former California Rule of
                       Professional Conduct 3-110(A), similar to RPC 1.1 (competence); (2)
                       California Business and Professions Code (CBPC) § 6068(d), similar to RPC
                       3.31 (candor toward the tribunal—making a false statement of fact or law
                       to a judge); (3) CBPC § 6103, similar to RPC 3.4(c) (fairness to opposing
                       party and counsel—knowingly disobeying an obligation under the rules of a
                       tribunal); (4) CBPC § 6106, similar to RPC 8.4(c) (misconduct involving
                       dishonesty, fraud, deceit or misrepresentation); and (5) former California
                       Rule of Professional Conduct 4-100(A), similar to RPC 1.15 (safekeeping
                       property). As a result of these violations and her failure to participate in
                       the disciplinary proceedings, the California Supreme Court entered an
                       order disbarring Mack.'
                                   SCR 114(4) mandates the imposition of identical reciprocal
                       discipline unless the attorney demonstrates, or this court finds, that one of
                       four exceptions applies. None of the four exceptions apply in this case, and
                       "[iln all other respects a final adjudication in another jurisdiction that an
                       attorney   has   engaged   in   misconduct   conclusively   establishes the

                       misconduct for the purpose of a disciplinary proceeding in this state." SCR


                              'The California State Bar filed disciplinary charges against Mack and
                       served notice of such on her. Mack filed a response, and the disciplinary
                       hearing was continued based on Mack's alleged health issues. After Mack
                       failed to appear at a subsequent status check, the disciplinary court ordered
                       her to provide medical documentation to support her claim that she was
                       unable to participate in court proceedings. Mack failed to do so, and she
                       failed to appear at the final status conference despite confirming that she
                       would participate telephonically. The court scheduled the disciplinary
                       hearing and Mack was served with notice of the hearing in accordance with
                       California rules. She did not appear, resulting in a default and the factual
                       allegations in the complaint being deemed admitted. Mack did not move to
                       set the default aside and the State Bar filed and served a petition for
                       disbarment. Mack did not respond to the petition.
SUPREME COURT
        OF
     NEVADA
                                                             2
(0) 1947A    41/ffis
                           114(5). Accordingly, we grant the petition for reciprocal discipline and
                           hereby disbar Melissa F. Mack from the practice of law in Nevada. The
                           parties shall comply with SCR 115 and SCR 121.1.
                                         It is so ORDERED.2




                                                     , C.J.
                           Parraguirre                             Hardesty


                                                        J.                                   ,   J.
                           Stiglich                                Cadish


                                                                                                 J.
                           P ckering                               Herndon




                           cc:   Bar Counsel, State Bar of Nevada
                                 Melissa F. Mack
                                 Executive Director, State Bar of Nevada
                                 Admissions Office, U.S. Supreme Court




                                 2The  Honorable Abbi Silver having retired, this matter was decided
                           by a six-justice court.
SUPREME COURT
        OF
     NEVADA
                                                               3
(0) 1947A    • 41,2-1' -